DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The specification lacks the appropriate headings.  See, MPEP 608.01(a).

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 1, it appears the word “Device” should be changed to -- A device --.  In line 16, the phrase “the direction” should be changed to -- a direction ---. 
In claim 3, line 4, the phrase “the group III element” should be changed to -- a group III element --.  In line 5, what is the word “these” referring to?  Please clarify.
In claim 5, line 6, the phrase -- charge carrier -- should be inserted before the word “gas” to provide consistency and better clarification.  
In claim 11, line 3, what is the word “its” referring to?  Please clarify.
In claim 13, lines 2-3, the phrase “the group III element” should be changed to -- a group III element --.

In claim 17, line 4, the phrase -- charge carrier -- should be inserted before the word “gas” to provide consistency and better clarification.
In claim 18, line 4, the phrase -- charge carrier -- should be inserted before the word “gas” to provide consistency and better clarification.
In claim 19, line 4, the phrase -- charge carrier -- should be inserted before the word “gas” to provide consistency and better clarification.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record does not teach and/or fairly suggest a device for measuring an acceleration including a vibrating accelerometer comprising a substrate constituted by a semiconductor material and forming a fixed framework of said accelerometer; a test mass constituted by one and the same material as the substrate and connected to the fixed framework such that the test mass translating along at least one sensitive axis of the vibrating accelerometer; guiding means constituted by one and the same material as the substrate and connected to the fixed framework and to the test mass such that the guiding means guiding the test mass in the direction of the at least one sensitive axis; a layer constituted by a piezoelectric semiconductor material and deposited on the substrate such that the layer being prestressed in tension; a resonator located in the layer and connected to the fixed framework such that the resonator undergoing tension or compression in the direction of the at least one sensitive axis; at least one transducer connected to the resonator such that the at least one transduce actuating the resonator, keeping the resonator oscillating and/or detecting an electrical signal generated by the  resonator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited as prior art, particularly Saito, Roszhart and both Watanabe, are related to an acceleration sensor comprising a substrate, a mass attached to a fixed frame by guiding means, a resonator attached to the mass undergoing tension or compression due to the movement of the mass.

This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861